internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil f name g number h numbers x dollars amounts dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program the purpose of the program is to award scholarships for post-secondary education related to health care to residents of f to attend one of g local educational institutions which have health care majors scholarships are to be used for tuition books fees or equipment needed for course work to complete a degree or certification program in a healthcare field furthermore you will annually award an average of h non-renewable scholarships for amounts in the range of letter catalog number 58263t x dollars your intent is for these awards to be used to reduce student obligations or loans rather than reducing scholarships or grants given by the educational institutions to be eligible to apply for a scholarship applicants must be residents of f and have a cumulative grade point average of at least or better as well as be enrolled in a degree or certificate program in the health care field to apply for the scholarships applicants must complete your application form which can be obtained from the g educational institutions in f offering healthcare majors the applications must be submitted by a specific date along with two letters of recommendation a short essay and an official transcript from the current or most recent school to the scholarship office of their educational_institution you will annually appoint a selection committee for each local educational_institution after you receive basic information from volunteers about their interests and qualifications each selection committee at the local educational institutions will evaluate and rank the applications from their respective institution using objective and nondiscriminatory criteria including but are not limited to prior academic performance the college major the school attended or attending the city of residence the performance on a test designed to measure ability and aptitude for college work recommendations financial need as well as conclusions that the selection committees might draw from a personal interview or written materials as to the individual’s motivation character ability and potential the selection committees will then forward the top one or two applications to you for the final review and approval you will pay scholarships directly to the educational_institution with a letter advising the school that the funds may be used for any educational expenses included in the cost of attending said institution recipients must be enrolled at least three fourths of the time in the term following the award to receive it for all of your programs you represent you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purposes of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination_letter catalog number 58263t the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
